Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment or Communication on 12/19/2021 with claim 1-20 are pending in the Application  and claim 16-20 withdrawn from consideration as directed to non-elected inventions and claim and claim 11-15 withdrawn from consideration as directed to non-elected species.
	Upon review and examination, generic claim 1 is deemed allowable and Applicant has amended withdrawn  claims 11-15 to depend on all have all the limitations of the allowable generic claim 1, they are rejoined and allowed.

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	-- Cancels withdrawn non-elected claims 16-20 
 
Reason for allowance
 
 
3.	Claims 1-15 are allowed.

None of the references of record teaches or suggests the claimed
microelectronics package having the limitations:
--"the first and second conductor levels are separated by at least one 
dielectric layer; and
an inductor structure comprising a magnetic core, wherein:
the magnetic core is at least partially within the dielectric;
a first trace is in the first conductor level;
a second trace is in the second conductor level; and
a via interconnect connecting couples the first and second traces, wherein the first 
trace and the second trace extend at least partially within the magnetic core. “--.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Chen (US 2015/0137932) discloses Small Size and Fully Integrated Power Converter With Magnetics On Chip

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



                  /THINH T NGUYEN/                  Primary Examiner, Art Unit 2897